Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 29 October 2021.


Drawings
Replacement drawings were received on 29 October 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaiser et al. (US 7,290,965).
Regarding claims 11-14, Gaiser et al. discloses a device (figures 14-17) for detaching a burr from an opening of a transverse borehole 12 of a workpiece 18, comprising: an elongate shank 620 for positioning in a longitudinal borehole 14 of the workpiece; and a longitudinal fillet 631 (in column 6, lines 51-53, it is stated that the tool may also be in the form of a straight-fluted boring tool); further comprising an aperture 627, wherein the elongate shank comprises a cutting section 622 having a longitudinal cutting edge 620* (a straight fluted boring tool would inherently have longitudinal cutting edges) for detaching the burr from the opening of the transverse borehole; further comprising a cooling arrangement 624 for cooling the elongate shank, the cooling arrangement comprising a cooling channel 624/627 for passing a coolant through the elongate shank and for introducing the coolant into the longitudinal borehole of the workpiece, wherein the longitudinal fillet extends through a distal end (left side in the figures) of the elongate shank, wherein the elongate shank is of stepped design (steps at portions 622, 620, and 619 as seen in figure 14) and has at least two different diameters along its overall length (it has different diameters at each of the steps and also a range of diameters at the tapered portion between portions 622 and 620); and the longitudinal fillet extends through portions of the at least two different diameters (the longitudinal fillet extends through portion 622 and a part of the tapered portion, see figure 15), and wherein the cooling channel intersects the longitudinal fillet.
Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Response to Arguments
Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive. 
Applicant argues that Gaiser et al. does not anticipate claims 11-14 because Gaiser et al. teaches a spiral fillet and spiral cutting edge, not a longitudinal fillet and longitudinal cutting edge.  This is not persuasive because Gaiser et al. teaches that the spiral fillets and cutting edges can be made as a straight fillets and cutting edges, as recited in the modified rejections of the claims.
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        4 November 2021